Exhibit 99.1 One Ameren Plaza 1901 Chouteau Avenue St. Louis, MO 63103 News Release Contacts: Analysts Missouri/National Media Illinois Media Investors Bruce Steinke Tim Fox Erica Abbett Investor Services (314) 554-2574 (314) 554-3120 (618) 236-4329 (800) 255-2237 bsteinke@ameren.com tfox@ameren.com eabbett@ameren.com invest@ameren.com FOR IMMEDIATE RELEASE AMEREN ANNOUNCES THIRD QUARTER 2007 EARNINGS ST. LOUIS, MO., Nov. 9, 2007—Ameren Corporation (NYSE: AEE) today announced third quarter 2007 GAAP net income of $244 million, or $1.18 per share, compared to third quarter 2006 GAAP net income of $293 million, or $1.42 per share.GAAP net income for the first nine months of 2007 was $510 million, or $2.46 per share, compared to $486 million, or $2.37 per share, in the first nine months of 2006. Excluding unusual items in 2007 and 2006, third quarter 2007 non-GAAP net income was $282 million, or $1.36 per share, compared to third quarter 2006 non-GAAP net income of $312 million, or $1.52 per share.Non-GAAP net income for the first nine months of 2007 was $567 million, or $2.73 per share, compared to $511 million, or $2.50 per share in the first nine months of 2006. Ameren’s earnings in the third quarter and first nine months of 2007 were reduced by $38 million (after taxes), or 18 cents per share, as a result of costs associated with an Illinois rate relief and customer assistance settlement agreement. The impact of these costs on the first nine months of 2007 was reduced because of the reversal of a $10 million charge (after taxes), or 5 cents per share, originally recorded in 2006 related to funding commitments for low-income energy assistance and energy efficiency programs. These commitments were terminated in early 2007 and ultimately replaced by the Illinois settlement. Earnings in the first nine months of 2007 were also reduced by $19 million (after taxes), or 9 cents per share, because of restoration costs following severe January ice storms. Earnings in 2006 reflected costs of severe storms of approximately $19 million (after taxes), or 10 cents per share, for the third quarter and approximately $25 million (after taxes), or 13 cents per share, for the first nine months of 2006. Earnings for the first nine months of 2007 were also reduced $10 million (after taxes), or 5 cents per share, as a result of a Federal Energy Regulatory Commission (FERC) order retroactively – more – Add one adjusting prior years’ regional transmission organization costs. Excluding unusual items in 2006 and 2007, non-GAAP earnings per share were as follows: Third Quarter Nine Months 2007 2006 2007 2006 GAAP Earnings per Share $ 1.18 $ 1.42 $ 2.46 $ 2.37 Illinois settlement, net 0.18 – 0.13 – Severe storms – 0.10 0.09 0.13 FERC order – – 0.05 – Non-GAAP Earnings per Share $ 1.36 $ 1.52 $ 2.73 $ 2.50 “Our 2007 third quarter earnings were lower than the 2006 period primarily because of the Illinois rate relief settlement, changes in our Illinois electric summer rate structure and the rising costs of operating our regulated utility businesses, including increased reliability expenditures,” said Gary L. Rainwater, chairman, president and chief executive officer of Ameren Corporation. “These factors more than offset warmer summer weather and higher electric margins from our non-rate-regulated generation business segment. Through the first nine months of operations this year, our Illinois regulated business experienced a significant earnings decline compared to 2006 due to, among other things, our current levels of electric and gas delivery service rates being insufficient to recover our current costs of providing service to our customers and provide a reasonable return on our investments. Our Nov. 2 requests for $247 million in increased electric and gas rates in Illinois are clearly needed in order for us to provide safe and reliable service to our customers, as well as earn a reasonable return on our investments.” “We understand that increases in energy costs can be difficult for our customers.In recognition of this, earlier this year, we pledged to keep the overall annual residential electric bill increases in Illinois to less than 10 percent in the first year for each utility in its next rate filing. Our Illinois rate filing fulfills that promise,” Rainwater added. While earnings were significantly lower in the Illinois regulated business segment, earnings improved in the Missouri regulated and non-rate-regulated electric generation business segments. Overall, Ameren’s earnings in the third quarter of 2007 were negatively impacted by increases in fuel and related transportation costs, distribution system reliability expenditures, plant maintenance, labor and benefits, depreciation and amortization, and financing costs. In addition, a change in the summer rate structure for the delivery of electricity in Illinois also reduced earnings compared to the prior-year period. Higher-priced power sales contracts in Ameren’s non-rate-regulated generation business segment, as well as the June 2007 implementation of the Missouri electric rate order, reduced the negative impact of these items on Ameren’s earnings. In addition, electric margins in Ameren’s Missouri and Illinois rate-regulated business segments benefited from greater cooling demand caused by warmer summer weather. Cooling degree days increased – more – Add two 16 percent in the third quarter of 2007, compared to the same period in 2006, and were 30 percent above normal. On November 5, 2007, Ameren reaffirmed its 2007 earnings guidance. The company expects GAAP earnings to range between $2.80 and $3.05 per share and non-GAAP 2007 earnings to range between $3.15 and $3.40 per share. The 2007 non-GAAP earnings per share guidance excludes the 9 cents per share negative impact of the severe January 2007 ice storms; the estimated 26 cents per share negative impact in 2007 of the settlement agreement among parties in Illinois to provide comprehensive electric rate relief and customer assistance; the 5 cents per share positive impact resulting from the reversal of accruals made in 2006 for low-income energy assistance and energy efficiency program funding commitments in Illinois; and the 5 cents per share negative impact of a Federal Energy Regulatory Commission (FERC) order retroactively adjusting prior years’ regional transmission organization costs. Non-GAAP contribution to 2007 net income for Ameren’s Missouri regulated business segment is expected to be an estimated $310 million; the Illinois regulated business segment is expected to contribute an estimated $90 million; and the non-rate-regulated business segment is expected to contribute an estimated $280 million. Ameren’s earnings guidance for 2007 assumes normal weather for the balance of 2007 and is subject to, among other things, regulatory and legislative decisions, plant operations, energy market and economic conditions, severe storms, unusual or otherwise unexpected gains or losses and other risks and uncertainties outlined in Ameren’s Forward-looking Statements. Missouri Regulated Operations Ameren’s Missouri regulated business segment, which includes AmerenUE’s electric and gas utility operations, contributed $179 million to GAAP net income in the third quarter of 2007 – $37 million more than the year-ago period. This segment contributed $264 million to GAAP net income in the first nine months of 2007 – $9 million above the year-ago period. Third quarter 2007 earnings for the Missouri regulated business segment increased, compared to the same period in 2006, primarily due to the impact of the Missouri electric rate order, warmer summer weather, and the lack of severe storms which occurred in the prior-year period. These gains were reduced by higher fuel and purchased power, labor and employee benefits, financing and reliability improvement costs. Severe storms in the third quarter of 2006 reduced earnings in the Missouri regulated business segment for that period by $13 million, after taxes. – more – Add three On a non-GAAP basis, Ameren’s Missouri regulated business segment contributed $179 million to net income in the third quarter of 2007 – $24 million more than the year-ago period. This segment contributed $288 million to non-GAAP net income in the first nine months of 2007 – $14 million above the year-ago period. Illinois Regulated Operations The Illinois regulated business segment, which includes the electric and gas distribution utility businesses of AmerenCIPS, AmerenCILCO and AmerenIP, incurred a GAAP net loss of $9 million in the third quarter of 2007 - a $92 million decrease in earnings compared to the third quarter of 2006. This segment contributed $45 million to GAAP net income in the first nine months of 2007, down from $125 million in the year-ago period. The Illinois regulated business segment incurred a loss for the third quarter of 2007 compared to the same period in 2006 primarily because of the new summer rate structure for the delivery of electricity in Illinois. In addition, costs associated with the Illinois rate relief and customer assistance settlement agreement reduced earnings from the Illinois regulated segment by $16 million, after taxes. Higher financing costs, resulting from reduced credit ratings and increased borrowings, and increased depreciation and amortization also reduced third quarter 2007 earnings compared to the year-ago period. Severe storms in the third quarter of 2006 reduced earnings in the Illinois regulated business segment by $7 million, after taxes. On a non-GAAP basis, Ameren’s Illinois regulated business segment contributed $7 million to net income in the third quarter of 2007 – $83 million less than the year-ago period. This segment contributed $66 million to non-GAAP net income in the first nine months of 2007 – $66 million less than the year-ago period. Non-Rate-Regulated Generation Operations Ameren’s non-rate-regulated electric generation business segment contributed $73 million to GAAP net income in the third quarter of 2007 – $11 million more than the year-ago period. This segment contributed $197 million to GAAP net income in the first nine months of 2007 – $95 million more than the year-ago period. Third quarter 2007 earnings for Ameren’s non-rate-regulated generation business segment increased, compared to the year-ago period, because of the replacement of below-market power sales contracts, which expired in 2006, with higher-priced, market-based contracts in 2007. However, costs associated with the Illinois rate relief and customer assistance settlement agreement reduced earnings from the non-rate-regulated business segment by $22 million, after taxes. Higher plant maintenance expenses also reduced 2007 earnings.In addition, the third – more – Add four quarter of 2006 included earnings from the sale of emission allowances while no allowance sales were made in the current-year period. On a non-GAAP basis, Ameren’s non-rate-regulated electric generation business segment contributed $95 million to non-GAAP net income in the third quarter of 2007 – $34 million more than the year-ago period. This segment contributed $209 million to non-GAAP net income in the first nine months of 2007 – $108 million above the year-ago period. Ameren will conduct a conference call for financial analysts at 9:00 a.m. (Central Time) on Friday, Nov. 9, to discuss third quarter 2007 earnings and other matters. Investors, the news media and the public may listen to a live Internet broadcast of the call at www.ameren.com by clicking on "Q3 2007 Ameren Corporation Earnings Conference Call," then the appropriate audio link. A slide presentation will also be available on Ameren’s Web site that reconciles earnings per share for the third quarter and first nine months of 2007 to the same periods in 2006, and reconciles 2007 earnings per share guidance to 2006 earnings per share on a comparable share basis. This presentation will be posted in the “Investors” section of the website under “Presentations.” The analyst call will also be available for replay on the Internet for one year. Telephone playback of the conference call will also be available beginning at 11:00 a.m. (Central Time), from Nov. 9 through Nov. 16, by dialing, U.S. (800) 405-2236, international (303) 590-3000 and entering the number: 11100448#. With assets of over $20 billion, Ameren serves approximately 2.4 million electric customers and nearly one million natural gas customers in a 64,000 square mile area of Missouri and Illinois. Ameren owns a diverse mix of electric generating plants strategically located in its Midwest market with a generating capacity of more than 16,400 megawatts. Regulation G Statement Ameren has presented certain information in this release on a diluted cents per share basis. These diluted per share amounts reflect certain factors that directly impact Ameren’s total earnings per share. The2007 non-GAAP earnings per share and 2007 non-GAAP earnings per share guidance excludes the impact of January 2007 severe storms, a March 2007 FERC order that increased regional transmission organization costs, the reversal of accruals made in 2006 for low-income energy assistance and energy efficiency program funding commitments in Illinois and the earnings impact of the 2007 settlement agreement among parties in Illinois for comprehensive electric rate relief and customer assistance. Ameren believes this information enables readers to better understand the impact of these factors on Ameren’s results of operations and earnings per share. Forward-looking Statements Statements in this release not based on historical facts are considered “forward-looking” and, accordingly, involve risks and uncertainties that could cause actual results to differ materially from those discussed. Although such forward-looking statements have been made in good faith and are based on reasonable assumptions, there is no assurance that the expected results will be achieved. These statements include (without limitation) statements as to future expectations, beliefs, plans, strategies, objectives, events, conditions, and financial performance. In connection with the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, we are providing this cautionary statement to identify important factors that could cause actual results to differ materially from those anticipated. The following factors, in addition to those discussed elsewhere in this release and in our filings with the Securities and Exchange Commission, could cause actual results to differ materially from management expectations as suggested by such forward-looking statements: · regulatory or legislative actions, including changes in regulatory policies and ratemaking determinations, such as the outcome of pending AmerenCIPS, AmerenCILCO and AmerenIP rate proceedings or future legislative actions that seek to limit rate increases; · uncertainty as to the implementation of the Illinois electric settlement agreement on Ameren and its Illinois utilities and generating companies, including in respect of the new power procurement process in Illinois for 2008 and 2009; · changes in laws and other governmental actions, including monetary and fiscal policies; · the effects of increased competition in the future due to, among other things, deregulation of certain aspects of our business at both the state and federal levels, and the implementation of deregulation, such as occurred when the electric rate freeze and power supply contracts expired in Illinois at the end of 2006; · the effects of participation in the Midwest Independent Transmission System Operator; · the availability of fuel such as coal, natural gas, and enriched uranium used to produce electricity; the availability of purchased power and natural gas for distribution; and the level and volatility of future market prices for such commodities, including the ability to recover the costs for such commodities; · the effectiveness of our risk management strategies and the use of financial and derivative instruments; · prices for power in the Midwest; · business and economic conditions, including their impact on interest rates; · disruptions of the capital markets or other events that make access to necessary capital more difficult or costly; · the impact of the adoption of new accounting standards and the application of appropriate technical accounting rules and guidance; · actions of credit rating agencies and the effects of such actions; · weather conditions and other natural phenomena; · the impact of system outages caused by severe weather conditions or other events; · generation plant construction, installation and performance, including costs associated with AmerenUE’s Taum Sauk pumped-storage hydroelectric plant incident and the plant’s future operation; · recoverability through insurance of costs associated with AmerenUE’s Taum Sauk pumped-storage hydroelectric plant incident; · operation of AmerenUE’s nuclear power facility, including planned and unplanned outages, and decommissioning costs; · the effects of strategic initiatives, including acquisitions and divestitures; · the impact of current environmental regulations on utilities and power generating companies and the expectation that more stringent requirements, including those related to greenhouse gases, will be introduced over time, which could have a negative financial effect; · labor disputes, future wage and employee benefits costs, including changes in returns on benefit plan assets; · the inability of our counterparties and affiliates to meet their obligations with respect to contracts and financial instruments; · the cost and availability of transmission capacity for the energy generated or required to satisfy energy sales; · legal and administrative proceedings; and · acts of sabotage, war, terrorism or intentionally disruptive acts. Given these uncertainties, undue reliance should not be placed on these forward-looking statements. Except to the extent required by the federal securities laws, we undertake no obligation to publicly update or revise any forward-looking statements to reflect new information, future events, or otherwise. AMEREN CORPORATION (AEE) CONSOLIDATED OPERATING STATISTICS Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Electric Sales - kilowatt-hour (in millions): Missouri Regulated Residential 4,409 3,965 11,123 10,085 Commercial 4,407 4,024 11,280 10,708 Industrial 2,617 2,527 7,244 7,213 Other 219 214 577 561 Native 11,652 10,730 30,224 28,567 Non-affiliate interchange sales 2,219 682 7,186 1,982 Affiliate interchange sales - 2,073 - 7,507 Subtotal 13,871 13,485 37,410 38,056 Illinois Regulated Residential Generation and delivery service 3,624 3,531 9,137 8,907 Commercial Generation and delivery service 1,839 3,193 5,652 8,642 Delivery service only 1,609 68 3,924 201 Industrial Generation and delivery service 147 2,975 1,383 8,062 Delivery service only 3,317 390 8,752 2,038 Other 140 154 431 454 Subtotal 10,676 10,311 29,279 28,304 Non-rate-regulated Generation Non-affiliate energy sales 6,708 5,872 18,420 18,241 Affiliate energy sales 2,088 5,088 5,682 13,942 Subtotal 8,796 10,960 24,102 32,183 Eliminate affiliate sales (2,086 ) (6,695 ) (5,663 ) (21,371 ) Eliminate Illinois Regulated/Non-rate-regulated Generation common customers (1,444 ) (368 ) (4,488 ) (1,737 ) Ameren Total 29,813 27,693 80,640 75,435 Electric Revenues (in millions): Missouri Regulated Residential $ 366 $ 322 $ 801 $ 728 Commercial 302 267 674 639 Industrial 129 124 308 314 Other 37 33 81 77 Native 834 746 1,864 1,758 Non-affiliate interchange sales 92 56 303 175 Affiliate interchange sales - 34 - 156 Subtotal 926 836 2,167 2,089 Illinois Regulated Residential Generation and delivery service 217 293 808 679 Commercial Generation and delivery service 171 242 532 610 Delivery service only 18 - 37 2 Industrial Generation and delivery service 13 148 88 365 Delivery service only 7 - 17 2 Other 187 34 285 85 Subtotal 613 717 1,767 1,743 Non-rate-regulated Generation Non-affiliate energy sales 333 282 940 781 Affiliate native energy sales 142 180 382 502 Affiliate other sales 19 5 37 13 Subtotal 494 467 1,359 1,296 Eliminate affiliate sales (161 ) (253 ) (449 ) (772 ) Ameren Total $ 1,872 $ 1,767 $ 4,844 $ 4,356 AMEREN CORPORATION (AEE) CONSOLIDATED OPERATING STATISTICS Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Electric Generation - KWH (in millions): Missouri Regulated 13.6 13.4 37.4 38.0 Non-rate-regulated Generation Genco 4.8 4.3 13.0 11.0 AERG 1.3 1.7 3.9 5.0 EEI 2.0 2.3 5.9 6.2 Subtotal 8.1 8.3 22.8 22.2 Ameren Total 21.7 21.7 60.2 60.2 Fuel Cost per KWH (cents) Missouri Regulated 1.372 1.132 1.245 1.046 Non-rate-regulated Generation 1.810 1.606 1.711 1.576 Gas Sales - Dth (in thousands) Missouri Regulated 862 932 7,986 6,989 Illinois Regulated 6,282 8,970 64,653 60,890 Net Income(Loss) by Segment (in millions): Missouri Regulated $ 179 $ 142 $ 264 $ 255 Illinois Regulated (9 ) 83 45 125 Non-rate-regulated Generation 73 62 197 102 Other 1 6 4 4 Ameren Total $ 244 $ 293 $ 510 $ 486 September 30, December 31, 2007 2006 Common Stock: Shares outstanding (in millions) 208.0 206.6 Book value per share $ 32.41 $ 31.87 Capitalization Ratios: Common equity 49.3 % 50.6 % Preferred stock 1.4 % 1.5 % Debt, net of cash 49.3 % 47.9 % AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF INCOME (Unaudited, in millions, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating Revenues: Electric $ 1,872 $ 1,767 $ 4,844 $ 4,356 Gas 125 143 895 904 Total operating revenues 1,997 1,910 5,739 5,260 Operating Expenses: Fuel 338 277 864 776 Purchased power 419 346 1,106 896 Gas purchased for resale 68 84 622 641 Other operations and maintenance 427 395 1,249 1,141 Depreciation and amortization 169 162 514 485 Taxes other than income taxes 97 99 295 302 Total operating expenses 1,518 1,363 4,650 4,241 Operating Income 479 547 1,089 1,019 Other Income and Expenses: Miscellaneous income 20 12 54 29 Miscellaneous expense (6 ) (3 ) (10 ) (4 ) Total other income 14 9 44 25 Interest Charges 110 89 316 254 Income Before Income Taxes, Minority Interest and Preferred Dividends of Subsidiaries 383 467 817 790 Income Taxes 130 161 279 273 Income Before Minority Interest and Preferred Dividends of Subsidiaries 253 306 538 517 Minority Interest and Preferred Dividends of Subsidiaries 9 13 28 31 Net Income $ 244 $ 293 $ 510 $ 486 Earnings per Common Share - Basic and Diluted $ 1.18 $ 1.42 $ 2.46 $ 2.37 Average Common Shares Outstanding 207.6 205.9 207.1 205.4 AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited, in millions) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities: Net income $510 $486 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sales of emission allowances (7) (25) Depreciation and amortization 537 507 Amortization of nuclear fuel 26 26 Amortization of debt issuance costs and premium/discounts 14 12 Deferred income taxes and investment tax credits, net 18 7 Loss on sale of noncore properties - 4 Minority interest 20 23 Other 10 17 Changes in assets and liabilities: Receivables, net (320) 157 Materials and supplies (110) (136) Accounts and wages payable (113) (260) Taxes accrued 75 148 Assets, other (20) (87) Liabilities, other 193 101 Pension and other postretirement benefit obligations, net 87 89 Net cash provided by operating activities 920 1,069 Cash Flows From Investing Activities: Capital expenditures (1,035) (693) Combustion turbine acquisitions - (292) Nuclear fuel expenditures (39) (37) Proceeds from sale of noncore properties - 11 Purchases of securities - nuclear decommissioning trust fund (110) (78) Sales of securities - nuclear decommissioning trust fund 98 68 Purchases of emission allowances (12) (38) Sales of emission allowances 5 12 Other - 3 Net cash used in investing activities (1,093) (1,044) Cash Flows From Financing Activities: Dividends on common stock (395) (391) Capital issuance costs (3) (4) Short-term debt, net 590 158 Dividends paid to minority interest (16) (21) Redemptions, repurchases and maturities: Long-term debt (465) (138) Preferred stock (1) (1) Issuances: Common stock 71 78 Long-term debt 425 232 Net cash provided by (used in) financing activities 206 (87) Net Change In Cash and Cash Equivalents 33 (62) Cash and Cash Equivalents at Beginning of Year 137 96 Cash and Cash Equivalents at End of Period $170 $34 AMEREN CORPORATION (AEE) CONSOLIDATED BALANCE SHEET (Unaudited, in millions) September 30, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ 170 $ 137 Accounts receivable - trade 691 418 Unbilled revenue 263 309 Miscellaneous accounts and notes receivable 258 160 Materials and supplies 757 647 Other current assets 202 203 Total current assets 2,341 1,874 Property and Plant, Net 14,729 14,286 Investments and Other Assets: Nuclear decommissioning trust fund 301 285 Goodwill 831 831 Intangible assets 197 217 Other assets 683 654 Regulatory assets 1,323 1,431 Total investments and other assets 3,335 3,418 TOTAL ASSETS $ 20,405 $ 19,578 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 203 $ 456 Short-term debt 1,202 612 Accounts and wages payable 415 671 Taxes accrued 136 58 Other current liabilities 548 406 Total current liabilities 2,504 2,203 Long-term Debt, Net 5,486 5,285 Preferred Stock of Subsidiary Subject to Mandatory Redemption 16 17 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 2,055 2,144 Accumulated deferred investment tax credits 111 118 Regulatory liabilities 1,241 1,234 Asset retirement obligations 571 549 Accrued pension and other postretirement benefits 1,058 1,065 Other deferred credits and liabilities 392 169 Total deferred credits and other liabilities 5,428 5,279 Preferred Stock of Subsidiaries Not Subject to Mandatory Redemption 195 195 Minority Interest in Consolidated Subsidiaries 20 16 Stockholders' Equity: Common stock 2 2 Other paid-in capital, principally premium on common stock 4,579 4,495 Retained earnings 2,134 2,024 Accumulated other comprehensive income 41 62 Total stockholders' equity 6,756 6,583 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 20,405 $ 19,578
